DETAILED ACTION
The communication dated 11/20/2020 has been entered and fully considered.
Claims 1, 8-9, 11, 26 and 32 have been amended. Claims 6, 13-22 and 30 have been cancelled. Claims 1-5, 7-12, 23-29 and 30-32 remain pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The Applicant’s amendments have overcome the 112(b) rejection set forth in the Non-Final Office Action of 9/29/2020. The 112(b) rejection has therefore been withdrawn.
Applicant’s arguments, see pg. 8, filed 11/20/2020, with respect to the rejection(s) of claim(s) 1 and 26 under § 103 have been fully considered and are persuasive. The Applicant argues that the amendments submitted overcome the rejections set forth in the Office Action. The Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 5, 7-12, 23, 26-27, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al. (U.S. PGPUB 2012/0238978), hereinafter WEISMAN, in view of Farrington, Jr. et al. (U.S. 4,614,679), hereinafter FARRINGTON, Heden et al. (U.S. PGPUB 2004/0036786), hereinafter HEDEN, and ARIZTI et al. (U.S. PGPUB 2014/0163502), hereinafter ARIZTI.
Regarding claims 1 and 26, WEISMAN teaches: A method of making a three-dimensional laminate on an absorbent article manufacturing line (WEISMAN teaches an , the method comprising: conveying a first nonwoven substrate in a machine direction on the absorbent article manufacturing line (WEISMAN teaches a first absorbent layer that includes a first substrate is conveyed on the manufacturing line [0009; Fig. 1A]. WEISMAN teaches the webs may be nonwoven [0068]. WEISMAN also teaches the one or more substrates and the cover layer may comprise a nonwoven [0071]); conveying a second nonwoven substrate in the machine direction on the absorbent article manufacturing line, wherein the second nonwoven substrate has a central longitudinal axis extending in the machine direction  (WEISMAN teaches a second substrate (21A) and overlapping with the first substrate [Fig. 1A; 0163].); at least partially overlapping the first nonwoven substrate with the second nonwoven substrate such that the first nonwoven substrate overlaps the central longitudinal axis to form an area of overlap between the first nonwoven substrate and the second nonwoven substrate (WEISMAN shows overlapping of the first and second substrates [Fig. 1A] and the overlapping appears on the central longitudinal axis); providing a first roll having a first rotational axis (WEISMAN teaches a first roll (102B) having a first rotational axis [Fig. 1A; 0102]); and providing a second roll having a second rotational axis (WEISMAN teaches a second roll (104) providing a second rotational axis [Fig. 1A; 0120]), wherein the first rotational axis and the second rotational axis are positioned generally parallel to each other to form a first nip between the first and second rolls (FARRINGTON teaches a second roll (208) having a second rotational axis and the rotational axes are positioned parallel to each other to form a first nip [Fig. 1A; Col. 9, lines 27-34]); providing a third roll having a third rotational axis (WEISMAN teaches a third roll having a third rotational axis [Fig. 1A]), wherein the third rotational axis and the first rotational axis are positioned generally parallel to each other to form a second nip between the first and third rolls ; providing a plurality of weld anvils on the third roll; providing a welding unit proximate to the third roll; forming welds in the first and second nonwoven substrates in the area of overlap to join the first and second nonwoven substrates; and creating the three-dimensional laminate of the first and second substrates in the first nip by (WEISMAN teaches creating three-dimensional laminate [0090]): forming three-dimensional elements in the first and second substrates in the area of overlap between the first substrate and the second substrate (WEISMAN teaches embossing the substrates in the area of overlap (117) [Fig. 1A; 0120].); and forming apertures in the first and second substrates in the area of overlap in portions free of the three-dimensional elements.
WEISMAN is silent as to wherein the first rotational axis and the second rotational axis are positioned generally parallel to each other to form a first nip between the first and second rolls; wherein the third rotational axis and the first rotational axis are positioned generally parallel to each other to form a second nip between the first and third rolls, and forming apertures in the first and second substrates in the area of overlap in portions free of the three-dimensional elements. In the same field of endeavor, absorbent articles, FARRINGTON teaches a second roll (208) having a second rotational axis and the rotational axes are positioned parallel to each other to form a first nip [Fig. 1A; Col. 9, lines 27-34]. FARRINGTON teaches a third roll (225) with a third rotational axis that is parallel to the first rotational axis and it forms a second nip [Fig. 1A; Col. 9, lines 65-66]. FARRINGTON teaches apertures are between the embossed structures [Fig. 4B; Col. 10, lines 35-57; Col. 11, lines 30-52]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to 
FARRINGTON and WEISMAN are silent as to the third roll having weld anvils or a welding unit. In the same field of endeavor, absorbent articles, HEDEN teaches webs pass through an ultrasound welding unit (22) that includes an anvil roll (24), which Examiner is interpreting as third roll [0058; Fig. 2]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FARRINGTON and WEISMAN, by having the third roll be an anvil roll with a welding unit, as suggested by HEDEN, in order to achieve punctiform welding [0058] and high production rates [0012].
FARRINGTON, WEISMAN and HEDEN are silent as to wherein the first nonwoven substrate has a first cross-directional width, wherein the second nonwoven substrate has a second cross-directional width, and wherein the first cross-directional width is less than the second cross-directional width. In the same field of endeavor, absorbent articles, ARIZTI teaches an upper nonwoven substrate, which Examiner is interpreting as second substrate, that has a width of 165 mm and a lower nonwoven substrate, which Examiner is interpreting as first substrate, that has a width of 130 mm [0160], which is less than the second width of the second substrate, thus meeting the claim limitation. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FARRINGTON, WEISMAN and HEDEN, by having the first cross-directional width less than the second cross-directional width, as suggested by ARIZTI, in order for the upper substrate to wrap around the lower substrate and have edges [0160]. 
FARRINGTON, WEISMAN and HEDEN do not explicitly teach: wherein the first substrate has a first cross-directional width, wherein the second substrate has a second cross-directional width, and wherein the first cross- directional width is different than, or less than, the second cross-directional width. In the same field of endeavor, absorbent articles, CARR shows a first substrate (16) has a first cross-directional width and the second substrate (18, 20) has a second cross-directional width [Fig. 1; 0042]. CARR teaches the second substrate (18, 20) may have a width that is one-third of the width of the sheet (16) [0042]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FARRINGTON, WEISMAN and HEDEN, by having the second substrate width different than the first substrate, as taught by CARR, in order to have  varied final uses of the composite material (10) [0042].
Regarding claims 2 and 27, HEDEN further teaches: wherein the welding unit comprises an ultrasonic horn (HEDEN teaches the ultrasound welding unit [0026] has a horn (23) [0058]).
Regarding claims 5 and 29, WEISMAN does not explicitly teach joining the laminate with a portion of an absorbent article. In the same field of endeavor, absorbent articles, FARRINGOTN further teaches: comprising joining the three-dimensional laminate with a portion of an absorbent article on the absorbent article manufacturing line (FARRINGTON teaches joining the web (118) with other layers in the manufacturing line to make the absorbent article [Fig. 1B; Col. 18, lines 47-63; Col. 19, lines 20-28]).
Regarding claims 7 and 31, WEISMAN teaches: comprising forming compressed regions in at least some of the three-dimensional elements in the first nip or at least partially around perimeters of at least some of the apertures (WEISMAN teaches the rolls are used for making patterns on the substrate, which can comprise compressed regions [0127]).
Regarding claim 8, WEISMAN teaches: first distal ends of the at least some of the first plurality of projections forming a point (WEISMAN teaches the distal ends of the teeth are wherein the first roll comprises (FARRINGTON teaches a first roll (210) [Fig. 1A; Col. 9, line 40]): a first radial outer surface (FARRINGTON shows the first roll (210) has a radial outer surface [Fig. 1A]); a first plurality of projections extending at least partially outwardly from the first radial outer surface (FARRINTON teaches a continuous pattern of protuberances (213) uniformly spaced relative to one another across the entire periphery of roll (210) [Col. 9, lines 40-43; Fig. 1A]), wherein the first plurality of projections are configured to form the apertures in the area of overlap between the first and second nonwoven substrates (FARRINGTON teaches apertures are created when the extrudate (112) and web (115) are overlapped [Fig. 1A; Col. 10, lines 39-57]); a first plurality of recesses defined in the first radial outer surface (FARRINGTON teaches a continuous, intersecting pattern of valleys (215) formed intermediate each protuberance (213) and all surrounding protuberances (213) [Col. 9, lines 50-58]); first distal portions of at least some of the first plurality of projections forming elongated aperturing structures, wherein the elongated aperturing structures comprise side walls
Regarding claim 9, WIESMAN teaches: wherein the second roll comprises: a second radial outer surface; a second plurality of projections extending at least partially outwardly from the second radial outer surface, wherein the second plurality of projections are configured to form the three-dimensional elements in the areas of overlap between the first and second substrates, wherein the second plurality of projections comprise second distal portions and second distal ends; a second plurality of recesses defined in the second radial outer surface; and wherein at least some of the second distal portions comprise shoulders (WEISMAN teaches a second roll (104) that has teeth that form three-dimensional elements in the areas that the substrates overlap [Fig. 1; 0127; Fig. 7; 0127] and the teeth have a plurality of recesses and WEISMAN teaches there can be different types of shapes as well for the distal portions [0127]). WEISMAN is silent as to the second roll comprising a radial outer surface. In the same field of endeavor, absorbent articles, FARRINGTON teaches a second roll (208) [Fig. 1A] and the second roll (208) has a second radial outer surface [Fig. 1A]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WEISMAN, by having the second roll with an outer surface and with three-dimensional elements, as suggested by FARRINGTON, in order to form a moisture resistant barrier [Col. 5, lines 39-43]. Furthermore, it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 10, WEISMAN teaches: comprising: rotating the first roll in a first direction about the first rotational axis (WEISMAN shows a first roll (102B) having a first rotational axis [Fig. 1]); rotating the second roll in a second, opposite direction about the second rotational axis (WEISMAN shows a second roll (104) having a second rotational axis and the ; rotating the third roll in the second, opposite direction about the third rotational axis, wherein the third roll has a third plurality of recesses defined in a third radial outer surface of the third roll (WEISMAN teaches a third roll with a third rotational axis [Fig. 1]); intermeshingly engaging portions of the first plurality of projections with portions of the second plurality of recesses in the first nip; and intermeshingly engaging portions of the second plurality of projections with portions of the first plurality of recesses in the first nip (WEISMAN teaches two rolls (104 and 102B) intermeshing the teeth of both rolls and engaging the projections/teeth between the grooves [Fig. 7; 0127-0128]). 
WEISMAN does not explicitly teach a first nip between the first roll and second roll and a third roll with recesses. In the same field of endeavor, absorbent articles, FARRINGTON teaches: comprising: rotating the first roll in a first direction about the first rotational axis (FARRINGTON teaches a first roll (210) having a first rotational axis [Fig. 1A; Col. 9, lines 27-34]); rotating the second roll in a second, opposite direction about the second rotational axis (FARRINGTON teaches a second roll (208) having a second rotational axis and the rotational axes are positioned parallel to each other to form a first nip [Fig. 1A; Col. 9, lines 27-34); rotating the third roll in the second, opposite direction about the third rotational axis, wherein the third roll has a third plurality of recesses defined in a third radial outer surface of the third roll (FARRINGTON teaches a third roll (225) with a third rotational axis and the third roll has valleys (218) [Fig. 1A; Col. 9, lines 65-66; Col. 10, lines 1-5]); intermeshingly engaging portion of the first plurality of projections with portions of the third plurality of recesses in the second nip (FARRINGTON teaches intermeshing the first roll (210) and the third roll (225) [Fig. 1A; Col. 9, lines 65-68; Col. 10, lines 1-10]). It would have been obvious to one of ordinary skill in 
Regarding claim 11, WEISMAN further teaches: comprising heating the first nonwoven substrate and/or the second nonwoven substrate prior to the first and second nonwoven substrates being conveyed through the second nip or the first nip (WEISMAN teaches the webs may be nonwoven [0068]. WEISMAN also teaches the one or more substrates and the cover layer may comprise a nonwoven [0071]. WEISMAN teaches the base substrate (20) can be preheated by means known in the art [0124]).
Regarding claim 12, WIESMAN teaches: comprising heating the first roll, the second roll, and/or the third roll (WIESMAN teaches rolls (102, 104) can be heated [Fig. 1A; 0128]). 
Regarding claim 23, HEDEN further teaches: wherein the welds are ultrasonic welds (HEDEN teaches the webs are fastened preferably by ultrasound welding unit, indicating ultrasonic welds [0026]).
Claims 3-4 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al. (U.S. PGPUB 2012/0238978), hereinafter WEISMAN, Farrington, Jr. et al. (U.S. 4,614,679), hereinafter FARRINGTON, Heden et al. (U.S. PGPUB 2004/0036786), hereinafter HEDEN, and ARIZTI et al. (U.S. PGPUB 2014/0163502), hereinafter ARIZTI, as applied to claim 1 above, and further in view of Curro et al. (U.S. PGPUB 2002/0016122), hereinafter CURRO.
Regarding claim 3, WEISMAN, FARRINGTON, HEDEN and ARIZTI  are silent as to wherein the welding unit comprises a bonding roll, wherein the bonding roll has a fourth rotational axis that is positioned generally parallel to the third rotational axis of the third roll. In 
Regarding claim 4, CURRO further teaches: wherein the third roll comprises a plurality of recesses defined in a radial outer surface of the third roll, and wherein the weld anvils are positioned on the radial outer surface of the third roll (CURRO shows rollers (134, 136) have intermeshing teeth (160, 162) and in-between the teeth are recesses (valley (163)) and these features are on the outside surface of the rollers [0101-0102; Fig. 12-13]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WEISMAN, FARRINGTON, HEDEN and ARIZTI, by having valleys on the outside surface of the rollers, as suggested by CURRO, in order to form apertures in the web [0099].
Regarding claim 24, CURRO further teaches: wherein the welding unit comprises a bonding roll, and wherein the welds are bonds (CURRO teaches the bonding of the webs is done by a thermal bond roller arrangement (108) which preferably comprises a patterned calendar roller (110) and a smooth anvil roller (112) [0089]).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al. (U.S. PGPUB 2012/0238978), hereinafter WEISMAN, Farrington, Jr. et al. (U.S. 4,614,679), hereinafter FARRINGTON, Heden et al. (U.S. PGPUB 2001/0036786), hereinafter HEDEN, and ARIZTI et al. (U.S. PGPUB 2014/0163502), hereinafter ARIZTI, as applied to claim 1 above, and further in view of Tsujimoto et al. (U.S. PGPUB 2015/0351973), hereinafter TSUJIMOTO.
Regarding claim 25, WEISMAN, FARRINGTON, HEDEN and ARIZTI are silent as to wherein the welding unit is positioned downstream of the second nip. In the same field of endeavor, absorbent articles, TSUJIMOTO teaches the welding unit (10) is downstream from the second nip (9) [Fig. 3; 0038; 0044]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WEISMAN, FARRINGTON, HEDEN and ARIZTI, by having the welding unit downstream from the second nip, as suggested by TSUJIMOTO, in order to join two sheet materials together [0038].
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al. (U.S. PGPUB 2012/0238978), hereinafter WEISMAN, Farrington, Jr. et al. (U.S. 4,614,679), hereinafter FARRINGTON, Heden et al. (U.S. PGPUB 2001/0036786), hereinafter HEDEN, and ARIZTI et al. (U.S. PGPUB 2014/0163502), hereinafter ARIZTI as applied to claim 26 above, and further in view of Curro et al. (U.S. PGPUB 2002/0016122), hereinafter CURRO.
Regarding claim 28, WEISMAN, FARRINGTON, HEDEN and ARIZTI are silent as to wherein the third roll comprises a plurality of recesses defined in a radial outer surface of the third roll, and wherein the weld anvils are positioned on the radial outer surface of the third roll. In the same field of endeavor, absorbent articles, CURRO shows rollers (134, 136) have intermeshing teeth (160, 162) and in-between the teeth are recesses (valley (163)) and these features are on the outside surface of the rollers [0101-0102; Fig. 12-13]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M./Examiner, Art Unit 1748              

         /JACOB T MINSKEY/         Primary Examiner, Art Unit 1748